Citation Nr: 0423648	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  96-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

The propriety of the initial 30 percent rating for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from January 1963 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Cleveland, Ohio, Regional Office 
(RO).  This case was previously before the Board in April 
2000.

Furthermore, while a 30 percent was granted by the RO in a 
rating action in May 2003, the fact remains that an even 
higher rating can be assigned; hence, the grant of less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher rating for PTSD still 
remains in appellate status.


FINDINGS OF FACT

1.  From the July 1988 effective date of the grant of service 
connection to the present, the veteran's service-connected 
PTSD has been manifested by depression, anger, irritability, 
sleep impairment, subjective short-term memory problems, 
nightmares, social isolation, flashbacks, paranoid thoughts, 
difficulty with concentration and difficulties in 
establishing and maintaining effective work and social 
relationships.  

2.  These symptoms demonstrate social and industrial 
impairment that is no more than distinct, unambiguous, or 
moderately large in degree, or occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 4.132, Diagnostic Codes 
9411, 9433 (1996 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet.App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In January 2004, the RO informed the veteran of the 
requirements of VCAA.  In a March 2004 supplemental statement 
of the case, the veteran was provided with the applicable law 
and regulations.



Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2003).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

The Board notes that the criteria changed effective November 
7, 1996, during the pendency of the veteran's prior appeal on 
the claim for service connection for psychiatric disability.  
Consequently, the veteran's claim for an increase arose under 
the rating criteria in effect prior to November 7, 1996, and 
continued through the time when the rating criteria changed.  
The RO has considered the veteran' s claim under both the 
former and revised applicable schedular criteria, and applied 
the more favorable result.  The Board will do likewise.  

PTSD, as evaluated under Diagnostic Code 9411 in effect prior 
to November 7, 1996, is assigned a 30 percent rating when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The term 
"definite" has been defined as indicative of impairment 
that is distinct, unambiguous, and moderately large in 
degree.  O.G.C. Prec. 9-93 (November 9, 1993).  See also Hood 
v. Brown, 4 Vet. App. 301 (1993).  A 50 percent evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships is considerably 
impaired, and because of the psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent disability rating is warranted for severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the revised General Rating Formula for Mental 
Disorders, a 30 percent rating contemplates occupational and 
social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability evaluation is appropriate for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Factual Background

Service connection for PTSD was established by a February 
1995 rating decision and a 10 percent evaluation was 
assigned.  The current 30 percent evaluation was assigned in 
May 2003.

The evidence reveals that the veteran's first psychiatric 
symptoms were clinically established, following a diagnosis 
of multiple sclerosis in the mid 1980's.  In 1987, the 
veteran was seen on several occasions for anxiety and 
depression following the determination that he had multiple 
sclerosis. 

In February 1988, the veteran gave a history of various 
symptoms associated with his multiple sclerosis including 
slurred speech, trouble concentrating, and emotional 
aggravation.  He had never been hospitalized for a mental 
condition but was on Doxepin.  He reported a history of 
nightmares about going over a cliff and of experiencing an 
earthquake during service in 1964.  He complained of 
irritability and trouble with recent memory and insomnia.  
Loud unexpected noises cause him to become angry, nervous and 
fidgety.  The veteran has been married for 6 years and has a 
stepdaughter.  He stated that he had withdrawn from people 
but was more sociable since he developed his physical 
illness.  However, he stated that he has no close friends 
aside from relatives.  His wife noted there were several 
individuals, which met the criteria of people who would help 
the veteran if he were in trouble or in whom he could 
confide.  

A mental status examination revealed a well groomed clean and 
appropriately dressed.  His affect was blunted with somewhat 
hesitating and slurred speech associated with his 
neurological condition.  There were no reports of delusions 
or hallucinations and he was oriented to time, place and 
person.  His ability to calculate was good.  He could 
remember seven numbers forward and five backward, which was 
considered normal.  Judgment and insight appeared good.  
There was a history of recent memory deficit associated with 
the neurological disorder.  The diagnosis was PTSD secondary 
to trauma experienced in service with current remission of 
nightmares and flashbacks with mild social impairment and 
marked industrial impairment, which included impairment due 
to his neurological disorder, diagnosed as multiple 
sclerosis.  

The veteran presented testimony at a RO hearing in April 1990 
about the onset of and severity of PTSD.  He also testified 
as to his current condition and disability, stating that he 
had recurrent depression , mood swings, nightmares and 
anxiety and a limited social life.  

In July 1990 the veteran was admitted voluntarily to a VA 
hospital for a period of observation.  He gave a history of 
heavy drug and alcohol abuse in service, which continued 
until 1979.  Currently the veteran had lability of affect, 
mostly depression, but not of clinical proportions.  He was 
pleasant and cooperative during interview.  His mood was also 
labile, in that he was tearful one moment and laughed 
inappropriately the next moment.  Speech was somewhat halting 
with a propulsive quality, but was goal-directed and showed 
no delusional content.  He denied auditory hallucinations.  
His memory was intact for both recent and remote events.  He 
admitted to depression but denied suicidal or homicidal 
ideations.  Both judgment and insight were fair.  During his 
hospital stay he was not observed to have any nightmares or 
flashbacks.  The veteran was given a personality test, the 
results of which appeared exaggerated with respect to 
psychological levels.  It also showed that he appeared shy, 
angry and unsociable in most situations.  Because of his 
timidity he was suspicious and resentful of others.  He 
exhibited depressive hysterical features and appeared to have 
difficulty concentrating on daily activities.  The testing 
showed difficulty establishing the link between alleged 
trauma inservice and his current adjustment.  Further 
evaluation was recommended.  

During VA examination in December 1991, the veteran 
complained of recurring depression episodes as they related 
to memories and experiences while in the Vietnam.  Presently 
he was under psychiatric care on an outpatient basis and on 
anti depressant medication.  He was casually dressed and 
fairly neat and clean in his general appearance.  He had a 
fairly good rapport with the examiner.  His speech was 
logical and goal directed.  He had no hallucinations or 
delusions but showed overt depression with sad facial 
expression and slow psychomotor activity.  He had overt 
anxiety as well.  His memory was well preserved to remote and 
recent events.  His insight and judgment at the present time 
were not grossly distorted.  The veteran had been married for 
nine years and last worked in 1986.  The diagnosis was major 
depression with a GAF score of 40.  The examiner noted that 
the veteran did not show the typical symptoms of PTSD.

VA therapy records dated from February 1991 to June 1993 show 
that for the most part the veteran was coping quite well and 
managing to be assertive without being aggressive.  During 
outpatient evaluation in September 1992 for an exacerbation 
of symptoms, the veteran reported that he was having a hard 
time dealing with his wife and other family members.  He 
reported sudden outbursts of anger including a time when he 
threw a barking dog.  He had crying episodes and secluded 
himself from others.  He reported that his sense of future 
seemed foreshortened and that he was having occasional 
flashbacks during the day.  The diagnoses were PTSD and major 
depression.  The most recent entry shows that by July 1993, 
the veteran was noted to be coping quite well in spite of 
physical and financial problems.  

The veteran presented testimony at a RO hearing in September 
1992.  He testified that he continued to receive therapy and 
medication for his condition.  He stated that he has no close 
friends and does not socialize much.  He continued to have 
nightmares and depression.

An undated psychological evaluation is of recorded, 
presumably conducted in January 1993.  At that time he 
complained of sleep difficulties, irritability, nightmares, 
problems with anger and intrusive thoughts of service 
experiences during an earthquake in 1964.  He reported a 
history of several suicide attempts in the 1960s and 1970s, 
but denied any current suicidal ideation or plan.  He was 
very neatly groomed and casually dressed.  He displayed 
difficulty maintaining eye contact during interview secondary 
to multiple sclerosis.  He was open and cooperative with the 
interview process.  He was oriented times three with good 
recall of recent, remote events.  Performance on mini mental 
status exam was slowed but accurate, which the veteran 
himself attributed to his multiple sclerosis.  Judgment and 
insight were good with no evidence of formal thought 
disorder.  

During VA examination in January 1994, the veteran gave 
history of service experiences including the 1964 earthquake.  
He stated that he drank heavily and used drugs until 1986.  
He has been arrested 6-7 times since service.  He last worked 
in 1986 as a preparation chef for five years until he began 
losing his coordination because of multiple sclerosis.  He 
has been married since 1983 to his present wife.  He reported 
flashbacks in which he relives service experiences and 
hyperalertness.  He has no suicidal thoughts and no auditory 
hallucinations.  The veteran reported a decrease in 
nightmares on medication and was able to sleep an average of 
5 hours.  He stated that he has less trouble controlling his 
anger since he stopped drinking.  However, his wife described 
him as occasionally explosive and physically violent.  He was 
also withdrawn and had no social life with the most of his 
time spent at home.  He avoids people even in his home.  The 
veteran reported feelings of nervousness, restlessness, 
irritability and trouble concentrating which in turn affects 
his memory.  He feels depressed most of the time and does not 
get any pleasure from life.  His interests include religion, 
his wife and her grandchildren and cooking.  

On examination, the veteran had positive ideas, psychomotor 
slowing and delayed responses.  His affect was blunted but 
appropriate.  He showed considerable affect and even 
dissociation in regard to his description of the life-
threatening earthquake.  He was oriented to time place and 
person.  His ability to calculate was good.  He complained of 
trouble concentrating and memory difficulties, but could 
remember a normal 7 numbers forward and 5 backwards as well 
as 3 of 3 objects.  There was no evidence of organic deficit 
of memory.  Judgment and insight were good.  

During additional evaluation later that same month, the 
veteran complained of anger outbursts, sleeplessness, 
nightmares and bad thoughts about the 1964 earthquake.  He 
was well groomed, cooperative, attentive and interested.  His 
behavior was appropriate and tense.  Speech was normal, 
relaxed, and spontaneous, although he was slow to answer.  
The veteran was very tearful and emotional and his mood was 
euthymic and depressed.  His affect was blunted.  There were 
no hallucinations or delusions.  The veteran's thought 
processes were goal directed and not circumstantial, not 
tangential.  There was no flight of ideas or looseness of 
associations.  There were no reports of delusions, suicidal 
ideation, or homicidal ideation.  Immediate recall and recent 
memory were both good.  Concentration was fair.  His 
judgment, insight and abstractions were described as good.  
The veteran was alert and oriented.  The diagnosis was mild 
PTSD.

During VA examination in December 1995, the veteran was 
cooperative but slow in answering making it difficult to get 
concrete information.  There was no evidence of delusional 
thinking or difficulty with reality testing.  He was well 
oriented and was able to remember three out of three objects 
after five minutes.  However, his wife reported his memory 
had been deteriorating somewhat.  She also reported that his 
mood had improved since he had been placed on anti-
depressants and that he seemed to sleep well.  The GAF score 
was 55 to 60.

During VA examination in April 1998, the veteran came in with 
his wife in a wheelchair.  He reported that he got along with 
his wife and that she took good care of him.  He also 
reported that in general he was very quiet, did not want to 
be bother and had no friends.  He was easily irritated and 
angered.  He complained of sleep difficulties, nightmares, 
difficulty concentrating, hypervigilance and that he was 
easily startled with loud noises.  He avoided war movies, and 
could read or talk about war.  He complained of flashbacks 
but did not remember the last time he had one.  

On examination his speech was relevant and coherent, although 
he paused a lot before answering questions.  He did not show 
any disjointed thinking and was oriented to time, place and 
person.  His memory for recent and past events was intact.  
He was able to name the presidents in reverse order and do 
serial sevens.  He did not have suicidal thoughts.  He 
reported hearing voices but could not describe them, and was 
not delusional.  His intelligence was estimated to be in the 
average range.  He was able to give abstract meaning to 
proverbs.  His insight and judgment were described as good.  
There was no evidence of obsessive or compulsive traits.  The 
clinical impression was PTSD moderate to severe.  The GAF 
score was 40.  

The veteran presented testimony at a RO hearing in October 
1998 about the onset of and severity of PTSD.  He also 
testified as to his current condition and disability, stating 
that he had flattened affect secondary to his medication, 
frequent outbursts, and trouble sleeping.  He testified that 
he attended church or church gatherings at least 1 to 2 times 
a week.  

VA outpatient treatment records dated from January 1997 to 
November 1998 show the veteran continued psychiatric 
treatment for primarily depression and frustration secondary 
to financial and medical problems.  

The veteran underwent further psychological evaluation in 
January 1999 and was cooperative with the examiner during 
each phase of the evaluation.  Though he was unclear about 
specific dates, there was no evidence of thought disorder or 
any delusions or hallucinations.  The veteran's score on the 
Minnesota Multiphasic Personality Inventory (MMPI) appeared 
exaggerated and cast doubt on the validity of the profile.  
His scores on the clinical subscale suggested the veteran was 
attempting to look worse off than he actually was.  
Nonetheless, it appeared that he experienced depression, 
paranoid ideation and feelings of alienation.  Psychotic 
symptoms, which were inconsistent with his presentation 
during the interview, were in evidence on one scale and again 
cast doubt as to the overall validity of the MMPI.  The 
veteran's profile on the Impact of Events scale suggested 
that while at times he may think about the earthquake and its 
aftermath for the most part he stayed away from reminders of 
it and tried not to dwell on it.  His score on the 
Mississippi scale placed him at the low end of the expected 
range compared to other individuals with PTSD.  The examiner 
concluded that the clinical interview as well as test results 
suggested that if the veteran suffered from PTSD it was most 
likely of mild magnitude.  He did appear to be moderately 
depressed but this may be due in part to the multiples 
sclerosis and being confined to a wheelchair.  The veteran 
was currently unemployable due to his physical condition.  

Added to the record in March 2001 were Social Security 
Administration records, consisting of reports from both VA 
and non-VA medical sources.  Of note is a medical report 
which found that the veteran was disabled due to his 
nonservice connected multiple sclerosis.  

During VA examination in December 2002, the veteran reported 
frequent nightmares of a varied theme, which have diminished 
over time, but continue with equivalent severity.  His 
current complaints consisted of flashbacks, episodes of 
increased anxiety and paranoid thoughts.  The veteran had 
recently become hostile and accusatory towards wife.  She 
reported that in the last 5 years the veteran had become more 
explosive, volatile and physical violent.  He had pushed her 
on several occasions causing her leave home for her safety.  
Although he was currently unemployed, he and his wife have 
been "pastoring" for the past 8 years.  However the veteran 
has withdrawn from church members over the last 5 years due 
to extreme mood lability.  His hypervigilant and avoidant 
symptoms have also impacted his relationships with wife and 
the parishioners.  The examiner noted the veteran's symptoms 
supported a diagnosis of PTSD and demonstrated a worsening of 
symptoms, specifically hypervigilance, paranoia, anger 
management, avoidance and increased withdrawal from wife and 
others.  

On examination the veteran was casually dressed and neatly 
groomed.  He maintained good eye contact and was alert and 
oriented.  His affect was constricted with an occasional 
appropriate smile.  His mood was irritable and he exhibited 
some hand rubbing when anxious.  His speech was initially 
slow with some word searching, but when discussing 
emotionally laden topics he was more fluent with no increase 
in volume at anytime.  There were no suicidal or homicidal 
thoughts, but he admitted to an increase in paranoid 
thoughts.  He was organized and goal directed with no 
auditory or visual hallucinations.  Cognitive function was 
grossly intact.  The diagnoses were PTSD; mood disorder 
secondary to multiple sclerosis with depressive features and 
polysubstance abuse sustained full remission.  The examiner 
noted the symptoms were moderate to severe.  The GAF score 
was 45.  

The examiner further noted that the veteran's symptoms had a 
direct effect on his social functioning, marital relationship 
and ability to conduct himself as a pastor.  He was currently 
involved in anger management classes, which have provided him 
with needed support but he continues to require psychiatric 
medication to address the increased severity of his symptoms.  
The examiner also noted that it was well established that 
multiple sclerosis had a strong comorbidity with depression.  
Therefore he meets the criteria for mood disorder secondary 
multiple sclerosis with depressive features.  However, the 
veteran's PTSD symptoms were exclusive of his current 
multiples sclerosis and mood disorder and have increased 
since the last examination.  The PTSD symptoms have had a 
direct relationship on his social and occupational 
functioning.  In a March 2003 addendum, the examiner remarked 
that upon a review of the claims folder, her assessment of 
the veteran's condition was reinforced.


Analysis

Considering the evidence of record in light of the applicable 
schedular criteria, the Board finds that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is not so severely impaired as to 
warrant a disability rating in excess of 30 percent under 
either the former or revised applicable criteria.  

Since the effective date of the grant of service connection 
for PTSD, VA treatment records as well as the VA examinations 
describe a fairly consistent pattern of symptomatology and 
manifestations which may be described as productive of 
moderate impairment of industrial and social adaptability, 
and do not demonstrate that a rating higher than 30 percent 
is warranted.  These records are primarily comprised of 
outpatient treatment, medications prescribed during visits to 
the VA mental health clinic as well as therapy sessions and a 
record of behavior observed by medical staff.  The veteran's 
symptoms have included depression, anger, irritability, 
nightmares, flashbacks, paranoia, intrusive thoughts, sleep 
impairment and isolation.  However, his subjectively reported 
symptoms and descriptions of his PTSD appear to be far worse 
than the objective clinical manifestations indicate, 
especially with respect to his degree of occupational and 
social adjustment.  In other words, this evidence does not 
demonstrate that, the veteran's has suffered from PTSD that 
could be characterized as producing more than definite 
impairment-distinct, unambiguous, and moderately large in 
degree-in the ability to establish or maintain effective or 
wholesome relationships with people.  

The veteran's difficulty in maintaining acceptable 
relationships with others and his appreciable social problems 
are adequately documented.  Despite his recent tendency 
toward anger and physical violence, he continues to get along 
with his wife although his irritability hampers their 
relationship.  He also has the ability to establish and 
maintain effective relationships, both in the context of 
obtaining medical care (such as individual therapy and stress 
management group), and his regular attendance at church 
activities.  The veteran's maintenance of relationships under 
these circumstances is inconsistent with the interpersonal 
relationship skills of a person suffering PTSD symptomatology 
warranting a higher disability rating.

With respect to the new rating criteria, based upon the above 
evidence, the Board concludes that the veteran is not 
entitled to an evaluation in excess of 30 percent.  As 
previously reported the veteran's symptoms have included 
social withdrawal, depression, irritability and more recently 
increased paranoid thoughts, and hypervigilance.  The RO 
increased the veteran's evaluation to 30 percent based 
primarily on the December 2002 and the GAF score of 45 
indicative of serious impairment in social and occupational 
functioning.  See DSM-IV. 

Few, if any, of the criteria for a 50 percent rating are met.  
The veteran's affect was generally blunted, and on one 
occasion constricted but was otherwise appropriate.  His mood 
and affect were appropriate to his thought content and 
situation.  He has never had circumstantial, circumlocutory, 
or stereotyped speech.  He does not have panic attacks.  
There is no indication that he has difficulty in 
understanding complex commands.  At times he has impairment 
of short-term memory, and certainly has had subjective 
complaints of impairment of short-term memory associated with 
multiple sclerosis.  However, there is no impairment of long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks) shown.  Insight and judgment 
are generally within normal limits.  

Although there are certainly disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships as evidenced by his 
interpersonal conflicts, as mentioned previously the veteran 
has the ability to establish and maintain effective 
relationships, both in the context of obtaining medical care, 
regular church attendance and in maintaining family 
relationships, albeit with strain.  The veteran's maintenance 
of relationships under these circumstances is inconsistent 
with the interpersonal relationship skills of a person 
suffering PTSD symptomatology warranting a 50 percent 
disability rating.  Further, the veteran also has generally 
shown a remarkable ability to cope with difficult 
circumstances, such as dealing with a very significant 
physical illness - multiple sclerosis.  

Moreover, the criteria for the next higher rating of 70 
percent criteria certainly are not met.  While the veteran 
has indicated that he has had occasional passive suicidal 
thoughts in the past, no current suicidal or homicidal 
ideations have been indicated.  He also is not shown to have 
any obsessional rituals, which interfere with routine 
activities, and his speech is not intermittently illogical, 
obscure, or irrelevant.  The medical evidence of record shows 
that the veteran's speech was generally within normal limits, 
at described as organized, goal directed, relevant and 
relaxed.  He does not have spatial disorientation - the 
substantial weight of the evidence shows that he is alert and 
oriented in all spheres.  He does not have neglect of 
personal appearance and hygiene - grooming is always 
acceptable.  Further, the veteran has already been found to 
be unable to work primarily by reason his nonservice-
connected multiple sclerosis, thus he is not unemployable 
solely due to his service-connected PTSD.  

The Board notes that, the veteran has been found to have 
significant depression secondary to multiple sclerosis in 
addition to symptoms of PTSD.  This condition is not service-
connected, but, according to the evidence, causes some level 
of additional social and occupational impairment.  Consistent 
with the foregoing analysis, the Board finds that even if all 
disability which might arguably be attributable to the 
depression associated with multiple sclerosis was instead 
found to be attributable to PTSD or deemed part of the 
service connected disability, the proper rating would still 
be 30 percent for the entire period.  In other words, the 
Board has not discounted any disability evaluation in this 
decision on the basis that certain psychiatric disability is 
due to nonservice-connected depression associated with 
multiple sclerosis rather than service-connected PTSD.  

The Board acknowledges that the veteran's GAF score has most 
recently been assessed as 45 which is consistent with serious 
symptoms such as suicidal ideation, severe obsessional 
rituals or frequent shoplifting, or any serious impairment in 
social, occupation or school functioning.  See the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders.  However, after 
considering this GAF score in light of the entire evidence of 
record, the Board finds that the veteran does not have PTSD 
symptoms more nearly approximately the criteria for a 50 
percent evaluation.

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
it described his current symptoms and beliefs that his 
service-connected PTSD is more disabling than currently 
rated.  However, the competent evidence in this case does not 
provide a basis for favorable action on the veteran's claim.  
Accordingly, the Board has considered whether a staged rating 
is warranted, but does not find that the evidence shows 
greater impairment than is recognized by the 30 percent 
rating.

The Board has considered the "benefit of the doubt" rule in 
rendering the foregoing decision, but there is not such a 
state of equipoise between the positive evidence and negative 
evidence so as to warrant an increased rating.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Rather, the Board finds 
that the preponderance of the evidence is against assigning a 
higher rating for PTSD.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



